Name: Commission Regulation (EEC) No 541/84 of 22 February 1984 on the supply of common wheat flour to Sri Lanka as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 84 Official Journal of the European Communities No L 60/49 COMMISSION REGULATION (EEC) No 541/84 of 22 February 1984 on the supply of common wheat flour to Sri Lanka as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 10 November 1983 , the Commission of the European Communities decided to grant, under a Community measure , 1 5 000 tonnes of cereals to Sri Lanka under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in Annex I hereto ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . O OJ No L 196, 20 . 7. 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . O OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( 8 ) OJ No L 192, 26 . 7 . 1980 , p . 11 . ( ») OJ No L 334, 21 . 11 . 1981 , p . 27 . No L 60/50 Official Journal of the European Communities 1 . 3 . 84 ANNEX I 1 . Programme : 1983 2. Recipient : Sri Lanka 3 . Place or country of destination : Colombo 4. Product to be mobilized : common wheat flour 5 . Total quantity : 10 950 tonnes ( 15 000 tonnes of cereals) 6 . Number of lots : two (5 000 tonnes and 5 950 tonnes) 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 411 475) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 14 % maximum  protein content : 10,5 % minimum (N x 6,25 on dry matter)  ash content : 0,62 % maximum referred to dry matter 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking on the bags (in letters at least 5 cm high) : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SRI LANKA' 1 1 . Port of shipment : a Community port 1 2 . Delivery stage : cif 1 3 . Port of landing : Colombo 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 13 March 1984 16 . Shipment period : 1 to 31 May 1984 17 . Security : 12 ECU per tonne Note : Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 1 . 3 . 84 Official Journal of the European Communities No L 60/51 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 71 Karl Eibl MarktstraÃ e 3 8433 Parsberg Dietfurt 065 502 451 Josef Prinz Inh. G. Heigl KollbacherstraÃ e 12 8311 Marklkofen Marklkofen 243 901 493 Josef Scherer Inh. Lorenz Scherer Augsburger StraÃ e 19 8905 Mering Mering 273 302 366 Moosburger Lagereibetriebe und Spedition Braun Postfach 268 8052 Moosburg Moosburg 212 301 441 Moosburger Lagereibetriebe und Spedition Braun Postfach 268 8052 Moosburg Moosburg 212 301 100 Gesellschaft fÃ ¼r Lagereibetriebe mbH Postfach 600548 6000 Frankfurt (Main) Schwandorf 1 091 314 209 Hans Bauer KG Postfach 1330 8313 Vilsbiburg Vilsbiburg 016 101 342 Lagereibetriebe Gebr. Voglmaier KG IndustriestraÃ e 16 8390 Passau 18 Passau 18 172 701 220 Grenzland-Silo Josef Oberlechner Adolf-Kolping-StraÃ e 25 8346 Simbach (Inn) Simbach (Inn) 099 701 4 156 Raiffeisenbank Altenbuch eG Untere KirchstraÃ e 9 8357 Wallersdorf OT Altenbuch Stephansposching 248 603 2 2152 Andreas Schweyer KG Am Ladehof 4 8938 Buchloe Buchloe 287 102 494 Georg Voglmaier und SÃ ¶hne KG Postfach 123 8380 Landau (Isar) Landau (Isar) 346 501 372 Lagereibetrieb Michael Osterholzer Marktplatz 9 8332 Massing Massing 172 101 No L 60/52 Official Journal of the European Communities 1 . 3 . 84 Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 091 Forstinger Lagerei und Speditionsges . mbH Postfach 1229 8017 Ebersberg Pfaffing 080 901 598 BayWa AG Postfach 810108 8000 MÃ ¼nchen 81 Regensburg 019 518 93 Karl Eibl MarktstraÃ e 3 8433 Parsberg Dietfurt 065 502 217 BayWa AG Postfach 810108 8000 MÃ ¼nchen 81 Nittenau 019 527 1 679 BayWa AG Postfach 810108 8000 MÃ ¼nchen 81 Wallerfing 019 534 1 455 Moosburger Lagereibetriebe und Spedition Braun Postfach 268 8052 Moosburg Weihmichl 212 305